       Case 2:16-cr-00079-MCE Document 103 Filed 10/27/20 Page 1 of 3


1    WILLIAM J. PORTANOVA, State Bar No. 106193
     PORTANOVA & ASSOCIATES
2    400 Capitol Mall, Suite 1100
3    Sacramento, CA 95814
     Telephone: (916) 444-7900
4    Fax: (916) 444-7998
     WJP@Portanova.com
5
     Attorney for Defendant
6    Cecilia Yu
7

8                                UNITED STATES DISTRICT COURT
9                               EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                    CASE NO. 2:16-CR-00079-MCE
12                      Plaintiff,                 STIPULATION TO CONTINUE STATUS
                                                   CONFERENCE AND EXCLUDE TIME;
13           v.                                    FINDINGS AND ORDER
14    CECILIA YU,                                  DATE: October 29, 2020
15                                                 TIME: 10:00 AM
                        Defendant.                 COURT: Hon. Morrison C. England
16

17
                                              STIPULATION
18
            Plaintiff United States of America, by and through its counsel of record, and
19
     defendant, by and through defendant’s counsel of record, hereby stipulate that the status
20
     conference currently set for October 29, 2020, be continued to February 18, 2021 at
21
     10:00 AM.
22
            The parties agree and stipulate, and request that the Court find the following:
23
                   a) Counsel for defendant is currently reviewing discovery in the interest of
24
            negotiating a resolution of this case with the government and has retained an
25
            expert for that purpose.
26
                   b) Counsel for defendant desires additional time to consult with his client,
27
            conduct investigation and research related to the current charges, review
28
     STIPULATION TO CONTINUE STATUS                1
     CONFERENCE AND EXCLUDE TIME
           Case 2:16-cr-00079-MCE Document 103 Filed 10/27/20 Page 2 of 3


1              discovery for this matter, discuss potential resolutions with his client, and

2              otherwise prepare for trial.

3                     c) Counsel for defendant believes that failure to continue the status

4              conference to February 18, 2021 would deny him the reasonable time necessary

5              for effective preparation, taking into account the exercise of due diligence.

6                     d) The government does not object to the continuance.

7                     e) Based on the above-stated findings, the ends of justice served by

8              continuing the case as requested outweigh the interest of the public and the

9              defendant in a trial within the original date prescribed by the Speedy Trial Act.

10                    f) For the purpose of computing time under the Speedy Trial Act, 18 U.S.C.

11             § 3161, et seq., within which trial must commence, the time period of October 29,

12             2020 to February 18, 2021, inclusive, is deemed excludable pursuant to 18

13             U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4] because it results from a

14             continuance granted by the Court at defendant’s request on the basis of the

15             Court’s finding that the ends of justice served by taking such action outweigh the

16             best interest of the public and the defendant in a speedy trial.

17                    g) Nothing in this stipulation and order shall preclude a finding that other

18             provisions of the Speedy Trial Act dictate that additional time periods are

19             excludable from the period within which a trial must commence.

20   ///
21   ///

22   ///

23   ///

24   ///

25   ///

26   ///
27   ///

28   ///
     STIPULATION TO CONTINUE STATUS                    2
     CONFERENCE AND EXCLUDE TIME
      Case 2:16-cr-00079-MCE Document 103 Filed 10/27/20 Page 3 of 3


1           IT IS SO STIPULATED.

2

3                                             Respectfully submitted,

4

5    DATED: October 26, 2020                  /s/ William J. Portanova___________
                                              WILLIAM J. PORTANOVA
6                                             Counsel for Defendant
7                                             Cecilia Yu

8

9    DATED: October 26, 2020                  McGREGOR W. SCOTT
                                              United States Attorney
10

11                                            Mira Chernick_____ _______________
                                              MIRA CHERNICK
12                                            Assistant United States Attorney

13
            IT IS SO ORDERED.
14

15
     Dated: October 27, 2020
16

17

18

19

20
21

22

23

24

25

26
27

28
     STIPULATION TO CONTINUE STATUS       3
     CONFERENCE AND EXCLUDE TIME
